               Case 5:21-cv-00039 Document 1 Filed 01/19/21 Page 1 of 11



                                  UNITED STATES DISTRICT COURT
                                   WESTERN DISTRICT OF TEXAS
                                      SAN ANTONIO DIVISION

 RANDALL FINLEY, individually and on behalf            Case No. 5:21-cv-00039
 of all others similarly situated,

                     Plaintiff,                        FLSA Collective Action

 v.                                                    Jury Trial Demanded

 SANCHEZ OIL & GAS CORPORATION,

                     Defendant.



                                      ORIGINAL COMPLAINT

                                                SUMMARY

        1.      Randall Finley (Finley) brings this lawsuit to recover the unpaid overtime wages and other

damages owed under the Fair Labor Standards Act (FLSA).

        2.      Sanchez Oil & Gas Corporation (SOG) is a private company engaged in the management

of oil and natural gas properties.

        3.      SOG employs oilfield personnel, like Finley, to carry out its work.

        4.      Finley, and the other workers like him, were typically scheduled for 12 plus hour shifts, 7

days a week, for weeks at a time.

        5.      But Finley and the other workers like him were not paid overtime.

        6.      Instead of paying overtime as required by the FLSA, these workers a day-rate and

improperly classified as independent contractors by SOG.

        7.      This collective action seeks to recover the unpaid overtime wages and other damages owed

to these workers.
                Case 5:21-cv-00039 Document 1 Filed 01/19/21 Page 2 of 11




                                          JURISDICTION & VENUE

        8.      This Court has original subject matter jurisdiction pursuant to 28 U.S.C. § 1331 because

this action involves a federal question under the FLSA. 29 U.S.C. § 216(b).

        9.      Venue is proper pursuant to 28 U.S.C. § 1391 (b) because a substantial part of the events

or omissions giving rise to the claim occurred in this District.

        10.     Finley worked for SOG in Dimmit County, Texas, in this District and Division.

                                                   PARTIES

        11.     From approximately 2016 to May 2018, Finley worked exclusively for SOG as a Drilling

Superintendent and a Rig Manager.

        12.     Throughout his employment with SOG, he was paid a day-rate with no overtime

compensation and he was classified as an independent contractor.

        13.     His consent to be a party plaintiff is attached as Exhibit A.

        14.     Finley brings this action on behalf of himself and all other similarly situated workers who

were classified as independent contractors and paid according to SOG’s day-rate system.

        15.     SOG paid each of these workers a flat amount for each day worked and failed to pay them

overtime for all hours that they worked in excess of 40 hours in a workweek.

        16.     The class of similarly situated employees sought to be certified as a collective action is

defined as:

                All oilfield workers who provided services to or on behalf of Sanchez Oil
                & Gas during the past 3 years who were classified as independent
                contractors and paid on a day rate basis with no overtime (the “Day Rate
                Workers”).1




1 This definition excludes operators or production inspectors who functioned as operators who provided services
to Tulsa Inspection Resources/Cypress Energy Management and to SOG and who were paid a day rate. This
definition also excludes all oilfield workers who worked for SOG through RigUp who were classified as independent
contractors and paid a day rate with no overtime.
                                                      -2-
                 Case 5:21-cv-00039 Document 1 Filed 01/19/21 Page 3 of 11




          17.    Finley seeks conditional and final certification of this FLSA collective action under 29

U.S.C. § 216(b).

          18.    Defendant, Sanchez Oil & Gas Corporation, may be served by serving its registered agent

for service of process, CT Corporation System, 1999 Bryan St., Suite 900, Dallas, Texas 75201.

                                            FLSA COVERAGE

          19.    Founded in 1972, SOG is a billion-dollar oil and gas company with operations throughout

the United States.




          20.    For at least the past decade, SOG has consistently employed hundreds of workers in the

United States.

          21.    SOG is an employer within the meaning of the FLSA. 29 U.S.C. § 203(d).

          22.    SOG is a covered enterprise within the meaning of Section 3(r) of the FLSA. 29 U.S.C. §

203(r).

          23.    SOG’s annual revenues of more than $500,000 per year required for coverage under the

FLSA.

          24.    SOG’s workers handled, sold, and/or worked on goods or materials that moved in or were

produced for commerce by any person.


                                                   -3-
               Case 5:21-cv-00039 Document 1 Filed 01/19/21 Page 4 of 11




       25.     Finley and the Day Rate Workers engaged in commerce or in the production of goods for

commerce.

       26.     SOG treated Finley and the Day Rate Workers as employees and dictated the pay practices

Finley and the Day Rate Workers were subjected to.

       27.     SOG’s misclassification of Finley and the Day Rate Workers as independent contractors

does not alter its status as their employer for purposes of the FLSA.

                                        FACTUAL ALLEGATIONS

       28.     SOG is a large oil and gas company.

       29.     It operates throughout the United States, and in Texas.

       30.     In order to make the goods and provide the services it markets to its customers, SOG

employs oilfield personnel like Finley and the Day Rate Workers.

       31.     These Day Rate Workers carry out the hands-on, day-to-day production work for SOG.

       32.     The Day Rate Workers performed and participated in drilling and completions services

for SOG.

       33.     While working for SOG, Finley and the Day Rate Workers were paid a flat sum for each

day worked, regardless of the number of hours that they worked that day (or in that workweek).

       34.     SOG failed to pay Finley and the Day Rate Workers overtime for hours that they worked

in excess of 40 hours in a workweek.

       35.     For more than 2 years, Finley was one of these workers.

       36.     Finley’s schedule would vary, but in a standard two-week period, Finley worked at least 84

hours in each week.

       37.     But SOG did not pay Finley overtime.

       38.     The work Finley performed was an essential part of producing SOG’s core products

and/or services.

                                                   -4-
                Case 5:21-cv-00039 Document 1 Filed 01/19/21 Page 5 of 11




          39.   During Finley’s employment with SOG, SOG exercised control (directly or jointly through

another company) over all aspects of his job.

          40.   Finley did not make substantial investment in order to perform the work SOG required

of him.

          41.   SOG determined Finley’s opportunity for “profit.”

          42.   Finley’s earnings were controlled by SOG through the number of days it scheduled him

to work.

          43.   Finley did not provide unique services indicative of a third-party contractor.

          44.   Finley performed routine manual and technical job duties that were largely dictated by

SOG.

          45.   Finley worked exclusively for SOG while being misclassified as an independent contractor

from approximately 2016 until May of 2018.

          46.   Finley was not employed by SOG on a project-by-project basis, but rather on a consistent

basis.

          47.   SOG, individually and/or jointly with a company it contracted with, controlled all the

significant or meaningful aspects of the job duties performed by Finley.

          48.   SOG controlled the hours and locations Finley worked, the tools he used, and the rates of

pay he received.

          49.   Finley used equipment provided by SOG to perform his job duties.

          50.   Finley did not provide the equipment he worked with on a daily basis.

          51.   SOG made the large capital investments in buildings, machines, equipment, tools,

personnel, and supplies in the business that Finley worked.

          52.   Finley did not incur operating expenses like rent, payroll, marketing, and insurance.

          53.   Finley was economically dependent on SOG during his employment.

                                                   -5-
                Case 5:21-cv-00039 Document 1 Filed 01/19/21 Page 6 of 11




        54.     SOG set Finley’s rates of pay, his work schedule, and prohibited his (formally or

practically) from working other jobs for other companies while he was working on jobs for SOG.

        55.     Finley’s working relationship with SOG was similar to that of the other Day Rate Workers.

        56.     Very little skill, training, or initiative (in the relevant sense of “business initiative”) was

required of Finley and the Day Rate Workers to perform their job duties.

        57.     Indeed, the daily and weekly activities of Finley and the Day Rate Workers were routine

and largely governed by standardized plans, procedures, and checklists created or mandated by SOG.

        58.     Virtually every job function performed by Finley and the Day Rate Workers was pre-

determined by SOG and/or its clients, including the tools to use at a job site, the data to compile, the

schedule of work, and related work duties.

        59.     Finley and the Day Rate Workers were generally prohibited from varying their job duties

outside of the pre-determined parameters.

        60.     The Day Rate Workers also worked similar hours and were denied overtime as a result of

the same illegal pay practice.

        61.     Like Finley, the Day Rate Workers were generally scheduled for daily shifts of 12 (or more)

hours for weeks at a time.

        62.     Finley and the Day Rate Workers did not receive a salary.

        63.     If Finley and the Day Rate Workers did not work on a particular day, they did not get paid

for that day.

        64.     Finley and the Day Rate Workers received a daily rate and were classified as independent

contractors.

        65.     Finley and the Day Rate Workers received the day rate regardless of the number of hours

they worked in excess of 40 hours in a work week.




                                                     -6-
               Case 5:21-cv-00039 Document 1 Filed 01/19/21 Page 7 of 11




         66.   Finley and the Day Rate Workers’ pay fluctuated in lockstep with the number of days

worked in a pay period.

         67.   Like Finley, the Day Rate Workers were paid their day rate times the number of days they

worked in a week.

         68.   Finley and the Day Rate Workers did not receive overtime pay.

         69.   Finley and the Day Rate Workers relied on SOG for work and compensation.

         70.   Finley and the Day Rate Workers were not permitted by SOG to subcontract out the work

SOG assigned to them.

         71.   Finley and the Day Rate Workers worked in accordance with the schedule set by SOG and

its clients.

         72.   Finley and the Day Rate Workers must follow SOG’s policies and procedures.

         73.   Finley and the Day Rate Workers’ work must adhere to the quality standards put in place

by SOG and its clients.

         74.   Finley and the Day Rate Workers did not make substantial capital investments in the tools

required to complete the jobs to which they were assigned.

         75.   SOG knew, or acted with reckless disregard for whether, Finley and the Day Rate Workers

were misclassified as independent contractors.

         76.   SOG knows employees are entitled to overtime pay for hours worked in excess of 40 in a

workweek.

         77.   SOG has been involved in multiple lawsuits involving this same pay practice.

         78.   Nonetheless, SOG failed to pay Finley and the Day Rate Workers overtime for those hours

exceeding 40 in a workweek.




                                                 -7-
               Case 5:21-cv-00039 Document 1 Filed 01/19/21 Page 8 of 11




       79.     SOG’s policy of classifying Finley and the Day Rate Workers as independent contractors

and failing to pay them overtime violates the FLSA because these workers are, for the purposes of the

FLSA, employees.

                                COLLECTIVE ACTION ALLEGATIONS

       80.     The illegal pay practice SOG imposed on Finley were likewise imposed on the Day Rate

Workers.

       81.     Numerous individuals were victimized by this pattern, practice, and policy which is in

willful violation of the FLSA. The Day Rate Workers are similarly situated in relevant respects.

       82.     Numerous other individuals who worked with Finley were classified as independent

contractors, paid in the same manner, performed similar work, and were not properly compensated for

all hours worked as required by applicable law.

       83.     Even if their precise job duties might vary somewhat, these differences do not matter for

the purposes of determining their entitlement to overtime.

       84.     Finley and the Day Rate Workers are all entitled to overtime after 40 hours in a week for

the same reasons.

       85.     The overtime owed to Finley and the Day Rate Workers will be calculated using the same

records and the same formula.

       86.     Finley and the Day Rate Workers are geographically disbursed, residing and working in

states across the county.

       87.     SOG’s failure to pay overtime at the rates required federal law result from generally

applicable, systematic policies, and practices which are not dependent on the personal circumstances of

the Day Rate Workers.

       88.     Finley’s experiences are therefore typical of the experiences of the Day Rate Workers.

       89.     Finley has no interests contrary to, or in conflict with, the Day Rate Workers.

                                                   -8-
                Case 5:21-cv-00039 Document 1 Filed 01/19/21 Page 9 of 11




          90.   Absent a collective action, many Day Rate Workers likely will not obtain redress of their

injuries and SOG would retain the proceeds of its violation of the FLSA.

          91.   Individual litigation would be unduly burdensome to the judicial system.

          92.   Concentrating the litigation in one forum will promote judicial economy and parity among

the claims of individual members of the classes and provide for judicial consistency.

          93.   Finley and the Day Rate Workers are similarly situated within the meaning of 29 U.S.C. §

216(b).

                            CAUSE OF ACTION - VIOLATION OF THE FLSA

          94.   As set forth herein, SOG has violated, and is violating, the FLSA by employing Finley and

the Day Rate Workers in an enterprise engaged in commerce or in the production of goods for commerce

within the meaning of the FLSA for workweeks longer than 40 hours without compensating such

employees for their employment in excess of 40 hours per week at rates no less than 1 and ½ times the

regular rates for which they were employed.

          95.   SOG knowingly, willfully, or in reckless disregard carried out this illegal pattern or practice

of failing to pay Finley and the Day Rate Workers overtime.

          96.   SOG’s failure to pay overtime compensation to these Day Rate Workers was not

reasonable, nor was the decision not to pay overtime made in good faith.

          97.   SOG’s failure to pay Finley and the Day Rate Workers overtime at rates not less than one

and one-half times their proper regular rate violates 29 U.S.C. § 207.

          98.   Accordingly, Finley and the FLSA Class are entitled to overtime under the FLSA,

liquidated damages, attorney’s fees and costs.

                                              JURY DEMAND

          99.   Finley demands a trial by jury.




                                                    -9-
     Case 5:21-cv-00039 Document 1 Filed 01/19/21 Page 10 of 11




                                       PRAYER

WHEREFORE, Finley prays for:

      a. An order designating this lawsuit as a collective action and authorizing notice pursuant

         to 29 U.S.C. § 216(b) to the proposed Day Rate Workers to permit them to join this

         action by filing a written notice of consent;

      b. A judgment against SOG awarding Finley and the Day Rate Workers all their unpaid

         overtime compensation and an additional, equal amount, as liquidated damages;

      c. An order awarding attorney fees, costs, and expenses;

      d. Pre- and post-judgment interest at the highest applicable rates; and

      e. Such other and further relief as may be necessary and appropriate.

                                     Respectfully submitted,

                                     By: /s/ Michael A. Josephson
                                         Michael A. Josephson
                                         Texas Bar No. 24014780
                                         Andrew Dunlap
                                         Texas Bar No. 24078444
                                         Richard M. Schreiber
                                         Texas Bar No. 24056278
                                         JOSEPHSON DUNLAP LLP
                                         11 Greenway Plaza, Suite 3050
                                         Houston, Texas 77046
                                         713-352-1100 – Telephone
                                         713-352-3300 – Facsimile
                                         mjosephson@mybackwages.com
                                         adunlap@mybackwages.com
                                         rschreiber@mybackwages.com

                                         AND




                                        - 10 -
Case 5:21-cv-00039 Document 1 Filed 01/19/21 Page 11 of 11



                           Richard J. (Rex) Burch
                           Texas Bar No. 24001807
                           BRUCKNER BURCH PLLC
                           8 Greenway Plaza, Suite 1500
                           Houston, Texas 77046
                           713-877-8788 – Telephone
                           713-877-8065 – Facsimile
                           rburch@brucknerburch.com

                        ATTORNEYS IN CHARGE FOR PLAINTIFF




                          - 11 -
